Exhibit 10.27

 

LICENSE AGREEMENT

 

between

 

PERMATEC TECHNOLOGIE, AG

 

and

 

BIOSANTE PHARMACEUTICALS, INC.

 

[Portions of this Exhibit have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  The confidential portions of this Exhibit that have been omitted are
marked with “XXXX.” A copy of this Exhibit intact has been filed separately with
the Securities and Exchange Commission.]

 

--------------------------------------------------------------------------------


 

INDEX

 

[Portions of this Index have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  The confidential portions of this Exhibit that have been omitted are
marked with “XXXX.”  A copy of this Exhibit with this Index intact has been
filed separately with the Securities and Exchange Commission.]

 

Background

 

1

 

 

 

1.

Definitions

1

 

 

 

 

 

1.1

Affiliate

1

 

 

 

 

 

1.2

Approval

1

 

 

 

 

 

1.3

Develop or Development

1

 

 

 

 

 

1.4

Development Plan

2

 

 

 

 

 

1.5

FDA

2

 

 

 

 

 

1.6

Know-How

2

 

 

 

 

 

1.7

Market or Marketing

2

 

 

 

 

 

1.8

Net Sales

2

 

 

 

 

 

1.9

Patents

2

 

 

 

 

 

1.10

Products

2

 

 

 

 

 

1.11

Regulatory Authority

2

 

 

 

 

 

1.12

Specifications

3

 

 

 

 

 

1.13

Supply Agreement

3

 

 

 

 

 

1.14

Territory

3

 

 

 

 

 

1.15

U. S. Good Manufacturing Practices or GMP

3

 

 

 

 

2.

License Grant

3

 

 

 

 

 

2.1

License

3

 

 

 

 

 

2.2

Sub-Licenses

3

 

 

 

 

 

2.3

Assistance

4

 

i

--------------------------------------------------------------------------------


 

 

2.4

No further or Trademark License

4

 

 

 

 

 

2.5

E2-NETA Combi Gel

4

 

 

 

 

3.

Consideration

4

 

 

 

 

 

3.1

Initial Payment

4

 

 

 

 

 

3.2

Royalty Payments

4

 

 

 

 

 

3.3

Milestone Payments

5

 

 

 

 

 

 

 

3.3.1

Manufacture of first Product

5

 

 

 

 

 

 

 

3.3.2

Manufacture of second Product

5

 

 

 

 

 

 

 

3.3.3

Start of Clinical Trial of E-2-XXXXX Combi Gel

5

 

 

 

 

 

 

 

3.3.4

Filings for Approvals

5

 

 

 

 

 

 

 

 

 

3.3.4.1

First tier

6

 

 

 

 

 

 

 

 

 

3.3.4.2

Second tier

6

 

 

 

 

 

 

 

 

 

3.3.4.3

Third tier

6

 

 

 

 

 

 

 

 

 

3.3.4.4

E2-NETA Combi Gel

6

 

 

 

 

 

 

 

 

3.3.5

Approvals

6

 

 

 

 

 

 

 

 

 

3.3.5.1

Gel Testosterone

6

 

 

 

 

 

 

 

 

 

3.3.5.2

Gel E2

6

 

 

 

 

 

 

 

 

 

3.3.5.3

Patch E2

6

 

 

 

 

 

 

 

 

 

3.3.5.4

E2-NETA Combi Gel

6

 

 

 

 

 

 

 

 

3.3.6

BIOSANTE failure to order

7

 

 

 

 

 

 

 

3.3.7

BIOSANTE failure to file

7

 

 

 

 

 

 

3.4

Sub-licensee payments

7

 

 

 

 

 

3.5

Mode of Payments, related reports

8

 

 

 

 

 

 

3.5.1

Initial and Milestone payments

8

 

ii

--------------------------------------------------------------------------------


 

 

 

3.5.2

Royalty payments

8

 

 

 

 

 

 

 

 

3.5.2.1

Withholding

8

 

 

 

 

 

 

 

 

 

3.5.2.2

Calculation of royalties

8

 

 

 

 

 

 

 

 

 

3.5.2.3

Reports

8

 

 

 

 

 

 

 

 

 

3.5.2.4

Books and records

9

 

 

 

 

 

 

4.

PERMATEC production of Products

9

 

 

 

 

 

 

4.1

Production of Clinical Batches

9

 

 

 

 

 

 

 

4.1.1

Orders

9

 

 

 

 

 

 

 

4.1.2

Production costs

9

 

 

 

 

 

 

 

4.1.3

Further provisions

10

 

 

 

 

 

 

 

4.1.4

Repayment of production milestones

10

 

 

 

 

 

 

4.2

Production of Commercial Supply

10

 

 

 

 

 

5.

Development Obligations of BIOSANTE and PERMATEC

10

 

 

 

 

 

 

5.1

Non-Territory development

10

 

 

 

 

 

5.2

Data sharing

10

 

 

 

 

 

5.3

BIOSANTE’s development and marketing obligations/Untied States

11

 

 

 

 

 

5.4

BIOSANTE’s development and marketing obligations/Non-US

11

 

 

 

 

 

5.5

Protocol review

11

 

 

 

 

 

5.6

Development plan

12

 

 

 

 

 

 

 

5.6.1

Agreed development plan

12

 

 

 

 

 

 

 

5.6.2

Material deviations

12

 

 

 

 

 

 

5.7

Development Reporting

12

 

 

 

 

 

6.

Representations, warranties and covenants; indemnification

12

 

 

 

 

 

 

6.1

PERMATEC’s

12

 

iii

--------------------------------------------------------------------------------


 

 

 

6.1.1

Right to license

12

 

 

 

 

 

 

 

6.1.2

No inability to receive approval

13

 

 

 

 

 

 

 

6.1.3

Clear rights

13

 

 

 

 

 

 

 

6.1.4

Right to execute and perform

13

 

 

 

 

 

 

 

6.1.5

Compliance with law

13

 

 

 

 

 

 

 

6.1.6

No further representation

14

 

 

 

 

 

 

6.2

BIOSANTE’s

14

 

 

 

 

 

 

 

6.2.1

Right to execute and perform

14

 

 

 

 

 

 

 

6.2.2

Compliance with law

14

 

 

 

 

 

 

 

6.2.3

Best efforts

14

 

 

 

 

 

 

 

6.2.4

Compliance with Approvals

14

 

 

 

 

 

 

 

6.2.5

No further representation

15

 

 

 

 

 

 

6.3

Indemnification by BIOSANTE

15

 

 

 

 

 

6.4

Indemnification by PERMATEC

15

 

 

 

 

7.

Confidentiality

15

 

 

 

 

 

7.1

Obligation of confidentiality

15

 

 

 

 

 

7.2

Exceptions

16

 

 

 

 

 

7.3

When consent needed

16

 

 

 

 

 

8.

Proprietary Right and Patents

16

 

 

 

 

 

 

8.1

Title

16

 

 

 

 

 

8.2

Infringement by third parties

16

 

 

 

 

 

 

 

8.2.1

Notice

16

 

 

 

 

 

 

 

8.2.2

Independent decisions to act

17

 

 

 

 

 

 

 

8.2.3

Reduction in Royalty

17

 

iv

--------------------------------------------------------------------------------


 

 

 

8.2.4

Cooperation

17

 

 

 

 

 

 

9.

Term and Termination

18

 

 

 

 

 

 

 

9.1

Term

18

 

 

 

 

 

9.2

Termination

18

 

 

 

 

 

9.3

No prejudice to rights

19

 

 

 

 

 

9.4

Termination of license, return of information

20

 

 

 

 

 

9.5

Partial termination

20

 

 

 

 

 

9.6

Remedies not limited

20

 

 

 

 

 

 

10.

Options to extend Territory or Products

21

 

 

 

 

 

 

 

10.1

Option to extend Territory

21

 

 

 

 

 

10.2

Right of first offer

21

 

 

 

 

 

10.3

Option regarding the XXXXX Combi Gel

22

 

 

 

 

 

 

 

 

10.3.1

License Agreement

22

 

 

 

 

 

 

 

10.3.2

Terms

22

 

 

 

 

 

 

 

10.3.3

Payments

23

 

 

 

 

 

 

 

 

 

10.3.3.1

Execution of License Agreement

23

 

 

 

 

 

 

 

 

 

10.3.3.2

Manufacturing of clinical batches

23

 

 

 

 

 

 

 

 

 

10.3.3.3

Filing of the Product

23

 

 

 

 

 

 

 

 

 

10.3.3.4

Approval

23

 

 

 

 

 

 

 

10.4.

Termination of option rights

23

 

 

 

 

11.

Miscellaneous

23

 

 

 

 

 

11.1

Governing Law

23

 

 

 

 

 

11.2

Dispute Resolution

24

 

 

 

 

 

11.3

Notice

25

 

v

--------------------------------------------------------------------------------


 

 

11.4

Entirety

26

 

 

 

 

 

11.5

Modification

26

 

 

 

 

 

11.6

Severability

26

 

 

 

 

 

11.7

Waiver

26

 

 

 

 

 

11.8

Relationship of Parties

26

 

 

 

 

 

11.9

Assignment

26

 

 

 

 

 

11.10

Force Majeure

27

 

 

 

 

 

11.11

Interest

27

 

 

 

 

 

11.12

Interpretation

27

 

 

Signature Page

28

 

 

Exhibit A

29

 

 

Exhibit B

32

 

 

Exhibit C

33

 

vi

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

This agreement is entered into, effective this 13th day of June, 2000, by and
between PERMATEC TECHNOLOGIE, AG, a corporation of Switzerland (“PERMATEC”), and
BIOSANTE PHARMACEUTICALS, INC., a Wyoming corporation (“BIOSANTE”).

 

Background

 

WHEREAS, PERMATEC has begun formulation and development of several new
pharmaceutical products based on proprietary know-how, and desires to grant
BIOSANTE an exclusive license in defined geographical areas under the terms and
conditions set forth hereinafter to continue the development of and to market
these products;

 

WHEREAS, BIOSANTE desires to take from PERMATEC such a license to continue the
development and to market these products;

 

THE PARTIES ARE HEREBY AGREED AS FOLLOWS:

 

1.             Definitions

 

1.1           “Affiliate” shall mean, with respect to either party hereto, any
corporation, partnership or other entity controlled by, controlling or under
common control with, such party, with “control” meaning direct or indirect
beneficial ownership of more than 50% of the voting power of, or more than 50%
of ownership interest in, such corporation, partnership or other entity.

 

1.2           “Approval” shall mean the first effective date on which sales of a
new drug may begin, in accordance with a new drug approval received from FDA,
and any equivalent approval from the respective Regulatory Authority in any
other country of the Territory.

 

1.3           “Develop” or “Development” shall mean and include to undertake any
and all activities to investigate, research, conduct clinical trials, perform
market research, prepare and submit applications for Approval, negotiate with
government entities (including the FDA and Regulatory Authorities), or conduct
any other activities ordinarily undertaken, or necessary or required or
advisable to be undertaken, by the sponsor of a pharmaceutical product in the
process of being prepared for marketing or being marketed and to be granted
Approvals, on the same basis as if it were the owner of the Products.

 

1

--------------------------------------------------------------------------------


 

1.4           “Development Plan” shall mean the Development Plan for each
Product pursuant to Section 5.6 below.

 

1.5           “FDA” shall mean the US Food and Drug Administration.

 

1.6           “Know-How” shall mean all information and data, which are not
generally known including, but not limited to, patent claims and related
information not yet disclosed to the public, formulae, procedures, protocols,
techniques and results of experimentation and testing, which (a) relate to any
of the Products, and (b) are necessary or useful to the Development or Marketing
of any of the Products in the Territory, all to the extent as of the effective
date of this Agreement owned or otherwise controlled by and at the free
disposition of PERMATEC.

 

1.7           “Market” or “Marketing” shall mean any and all activities
ordinarily associated with efforts to interest a given market in a product and
to induce and further sales, including, but not limited to, sales, sales
support, continuing medical education, advertising, promotion, publicity and
media relations.

 

1.8           “Net Sales” shall mean the aggregate arms-length gross price
invoiced by BIOSANTE and, if applicable, invoiced by the sublicensees of
BIOSANTE, for the sale for commercial use of Products to non-affiliated third
parties during the relevant period, less deductions for (i) normal and customary
trade and cash discounts, credits and allowances (for rejection or return of
Products), rebates or refunds incurred or granted; and (ii) sales, use or excise
taxes and duties, and freight and insurance, to the extent included in the gross
price charged.

 

1.9           “Patents” shall mean all patents and patent applications filed or
having presently or in the future legal force in any country in the Territory
owned by PERMATEC which claim any of the Products, or the process to manufacture
any of the Products, including but not limited to the patents and patent
applications listed in Exhibit A hereto, together with all patents that in the
future issue therefrom in any country of the Territory, including utility, model
and design patents and certificates of invention, and all divisionals,
continuations, continuations-in-part, reissues, renewals, extensions,
substitutions, confirmations or additions to any such patents and patent
applications.

 

1.10         “Products” shall mean the four pharmaceutical products developed by
PERMATEC, either dermal gel or patch, for application on the skin, intended for
pharmaceutical use with humans for any indication now known or known in the
future, and with defined active compounds, all as listed in Exhibit B.

 

1.11         “Regulatory Authority” shall mean any governmental authority in any
country of the Territory competent to approve pharmaceutical products for
manufacturing, marketing, distribution and sale in any country of the Territory
and/or to approve the price for pharmaceutical products to be sold in any
country of the Territory.

 

2

--------------------------------------------------------------------------------


 

1.12         “Specifications” shall mean the specifications, recipes and
manufacturing instructions for Products as known at the effective date of this
Agreement and from time to time during the term of this Agreement changed,
altered, amended or repealed by mutual consent of the parties.

 

1.13         “Supply Agreement” shall mean the written agreement between
BIOSANTE PHARMACEUTICALS, INC. and PERMATEC TECHNOLOGIE, AG, executed by the
parties at or about the same time as this License Agreement.

 

1.14         “Territory” shall mean the United States of America and those of
its territories and possessions over which the FDA has regulatory authority (the
“USA”); Canada; Australia; New Zealand; South Africa; Israel; Mexico; The
People’s Republic of China (including Hong Kong) (“China”); Malaysia; and
Indonesia. The countries are classified according to Exhibit C in three tiers.

 

1.15         “Good Manufacturing Practices” or “GMP” shall mean the then-current
requirements of FDA relating to the manufacture of pharmaceutical products and
related activities in the United States, as set forth in applicable FDA
regulations and Guidance Documents, and any and all equivalent rules and
regulations applicable to such activities in any other country of the Territory.

 

2.             License Grant

 

2.1           License: PERMATEC hereby grants to BIOSANTE an exclusive license,
with the right to grant sublicenses as provided in this Agreement, to Develop
the Products in the Territory (except for the E2-NETA Combi Gel or any other
product substituted under section 2.5 of this Agreement, the Territory for which
is restricted to USA and Canada) as “applicant” and “owner” of Products, as
those terms are defined in applicable regulations, for purposes of obtaining
Approvals, and upon receipt of the Approvals, to Market and sell the Products,
in the Territory, and to use the Patents and Know-How exclusively for that
purpose, all in accordance with the provisions contained in this Agreement.  It
is the parties’ intention that any product characterized by its marketing
approval, as opposed to Products, developed by BIOSANTE and based on PERMATEC’s
technology will be and remain the property of BIOSANTE but BIOSANTE will not be
allowed to use or market the products in case the License Agreement between
PERMATEC and BIOSANTE is terminated.

 

2.2           Sub-Licenses: In the event that BIOSANTE grants a sublicense under
its license to any Affiliate or third party for any part of the Territory, then
BIOSANTE shall be responsible for any and all acts, deeds and undertakings of
its sub-licensee(s) and shall continue to be bound by all terms and provisions
under this Agreement throughout its term. BIOSANTE shall assume any and all
obligations and undertakings in lieu and place of its sub-licensee(s) and shall
be held responsible for these obligations, including but not limited to the
confidentiality obligations set forth hereinafter. Furthermore, BIOSANTE
undertakes that any and all sub-license agreements shall provide for inspection
and audit

 

3

--------------------------------------------------------------------------------


 

provisions identical to the provisions set forth below in order to enable
PERMATEC to control and audit and receive any and all payments due as provided
in this Agreement. BIOSANTE shall provide PERMATEC promptly with copies of all
agreements with such sub-licensee(s) (with only the commercial terms redacted).

 

2.3           Assistance:           PERMATEC agrees during the term of this
Agreement to provide technical and scientific assistance to BIOSANTE (i) without
any additional charge to the extent mutually agreed upon in the Development
Plan, and (ii) against reimbursement applying a rate of USD 150 per man-hour
spent by PERMATEC personnel in addition to the mutually agreed upon assistance
pursuant to sub-section (i) hereinabove, provided in each case that BIOSANTE
undertakes and agrees to reimburse any and all reasonable out-of-pocket expenses
incurred by PERMATEC in connection with any such assistance. Such assistance
shall be provided by PERMATEC within a reasonable time in response to requests
in connection with BIOSANTE’s efforts to obtain Approvals for the Products,
including, without limitation, providing the chemistry, manufacturing and
control components of any application needed to obtain Approvals.

 

2.4           No further or Trademark License:    It is understood and
acknowledged by BIOSANTE that the license granted hereunder shall under no
circumstances encompass any further license grant, including without limitation
any further license with respect to the Know-How or the Patents or any products
other than Products, or with respect to any trademark or trade-name of PERMATEC,
including without limitation its internationally registered trademark
“Permatec”.

 

2.5           E2-NETA Combi Gel:           BIOSANTE has ninety (90) days to
exchange the E2-NETA Combi Gel with another progestative from the following
list: Levonorgestrel, Medroxyprogesterone or Progesterone.  BIOSANTE shall use
its best efforts to decide on a change in a shorter period of time. Without
written notice from BIOSANTE requesting a change, PERMATEC will assume that
E2-NETA Combi Gel remains the originally selected progestative.  In the
meantime, the Development Plan will be established based on E2-NETA Combi Gel. 
If PERMATEC has a potential interested party for one of the mentioned Combi
gels, excluding E2-NETA Combi Gel, with proposed commercial terms, PERMATEC
shall inform BIOSANTE in writing and BIOSANTE has fifteen (15) business days to
decide on a change.

 

3.             Consideration

 

3.1           Initial payment:     Upon the mutual execution of this Agreement,
BIOSANTE shall pay to PERMATEC the sum of One Million Dollars (USD 1,000,000) of
which Two Hundred and Fifty Thousand Dollars (USD 250,000) is creditable against
future royalty payments and/or sublicense up front payments as described in
Section 3.4 of this Agreement, pursuant to section 3.5.2 below.

 

3.2           Royalty payments: Commencing with the first commercial sale of any
of the Products, and thereafter during the entire term of this Agreement,
BIOSANTE shall pay a

 

4

--------------------------------------------------------------------------------


 

royalty of six percent (6%) of the aggregate Net Sales invoiced for sales of the
Products, calculated on a country-by-country basis as described in
Section 3.5.2.2.  PERMATEC and BIOSANTE agree that BIOSANTE will make royalty
payments for each respective Product during a period (the “Royalty Term”)
computed on a country-by-country basis starting with the first commercial sale
of such Product in such country and ending upon the later of (i) the expiration
of the last to expire Patents applicable to such Product in such country, and
(ii) the tenth (10th) anniversary of the first commercial sale of such Product
in such country. However, if PERMATEC obtains a patent during the term of this
Agreement that achieves exclusivity in the market for any Product, then the
Royalty obligation regarding that Product shall continue for the life of that
patent.  Upon the expiration of the Royalty Term in any given country for any
Product, BIOSANTE shall have a fully paid-up exclusive license regarding the
applicable Product in such country.

 

3.3           Milestone payments: In addition, BIOSANTE shall pay to PERMATEC
the milestone payments described below in the amounts and at the occurrence of
the events described below [Portions of this section have been omitted pursuant
to a request for confidentiality under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.  The confidential portions of this Exhibit that have been
omitted are marked with “XXXX.”  A copy of this Agreement with this section
intact has been filed separately with the Securities and Exchange Commission.]:

 

3.3.1                        Manufacture of first Product:            Upon the
start of manufacturing by PERMATEC in response to an order by BIOSANTE to
PERMATEC pursuant to Section 4.1 below to manufacture the first batch of
GMP-compliant finished Product for use in a clinical trial of the first Product
to be subjected to such clinical trial, or pursuant to Section 3.3.6 below,
BIOSANTE shall pay to PERMATEC the sum of One Hundred Twenty Five Thousand
Dollars (USD 125,000).

 

3.3.2                        Manufacture of second Product:      Upon the start
of manufacturing by PERMATEC in response to an order by BIOSANTE to PERMATEC
pursuant to Section 4.1 below to manufacture the first batch of GMP-compliant
finished Product for use in a clinical trial of the second Product to be
subjected to such clinical trial, or pursuant to Section 3.3.6 below, BIOSANTE
shall pay to PERMATEC the sum of One Hundred Twenty Five Thousand Dollars (USD
125,000).

 

3.3.3                       Start of clinical trial of E2-NETA Combi Gel:   
Upon the start of the first clinical trial of E2-NETA Combi Gel in the USA,
BIOSANTE shall pay to PERMATEC the sum of Five Hundred Thousand Dollars (USD
500,000).

 

3.3.4                        XXXXXXXXXXXXXXX:  Upon the
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX XXXXXXXXXXXXX,

 

5

--------------------------------------------------------------------------------


 

or pursuant to Section 3.3.7 below, BIOSANTE shall pay to PERMATEC up to XXXXX
Dollars (USD XXXXX), XXXXXXXXXXXX, for E2-NETA Combi Gel respectively, as
follows:

 

3.3.4.1

 

XXXXXXXXXXXXXXXXX. BIOSANTE shall pay up to USD XXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXX (depending upon whether payments have previously been made
pursuant to paragraphs 3.3.4.2 and/or 3.3.4.3).

 

 

 

3.3.4.2

 

XXXXXXXXXXXXXXXXXXXXXXXXXX, BIOSANTE shall pay USD
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

 

 

 

3.3.4.3

 

XXXXXXXXXXXXXXXXXXXXXXXXXX, BIOSANTE shall pay USD
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

 

 

 

3.3.4.4

 

E2-NETA Combi gel: BIOSANTE shall pay to PERMATEC USD
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

 

3.3.5.                    Approvals:      Upon receipt of the first Approval to
market from FDA or from any other Regulatory Authority in any other country of
the Territory for, respectively, each of the Products, as follows:

 

3.3.5.1

 

Gel Testosterone

up to USD XXXXX

 

 

 

 

3.3.5.2

 

Gel E2

up to USD XXXXX

 

 

 

 

3.3.5.3

 

Patch E2

up to USD XXXXX

 

 

 

 

3.3.5.4

 

E2-NETA Combi Gel

up to USD XXXXX

 

The following payments shall be made:

 

XXXXXXXXX:            Up to USD XXXXX for Gel Testosterone, USD XXXXX for Gel E2
and USD XXXXX for Patch E2, USD XXXXX for E2-NETA Combi Gel, depending upon
whether payments have previously been made for XXXXXXXXXXXX as set forth below.

 

6

--------------------------------------------------------------------------------


 

XXXXXXXXXXXX: USD XXXXX XXXXXXXXXXXXXXXXX XXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXX

 

XXXXXXXXXXXX: USD XXXXX XXXXXXXXXXXXXXXXX XXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXX

 

If a patent exists that prevents BIOSANTE from introducing any Product into
commercial sale, notwithstanding Approval, the Approval payments described in
this subsection will be delayed until such time as the patent in issue ceases to
prevent such sale.

 

3.3.6                       BIOSANTE failure to order:  In the event that
BIOSANTE fails to issue either of the orders pursuant to Section 3.3.1 or 3.3.2
above at the time as provided in the Development Plan for the respective
Product, and such failure to issue either such order continues for more than
thirty (30) days after BIOSANTE receives from PERMATEC the respective notice to
do so, then the respective milestone payment under Section 3.3.1 and 3.3.2
above, respectively, shall nonetheless become due and payable upon the
expiration of the thirty (30) day period provided for in PERMATEC’s notice.

 

3.3.7                       BIOSANTE failure to file:    In the event that
BIOSANTE fails to file an NDA or ANDA (as the case may be) or the equivalent
filing for Approval with any other Regulatory Authority for any of the Products
pursuant to Section 3.3.4 above within twelve (12) months after the completion
of the Phase III clinical trials or bio-equivalency studies (as the case may be)
for the respective Product and the respective country, and such failure to file
such NDA or ANDA or equivalent filing in any other country of the Territory
(only if such phase III trials or bio-equivalency trials are applicable in such
other country) continues for more than thirty (30) days after BIOSANTE receives
from PERMATEC the respective notice to do so, then the respective milestone
payment under Section 3.3.4 above shall nonetheless become due and payable upon
the expiration of such thirty (30) day period provided for in PERMATEC’s notice.

 

3.4           Sub-licensee payments:      Should BIOSANTE in its sole
discretion, but always in accordance with Section 2.2 above, sub-license any of
the Products, in any portion of the Territory, BIOSANTE shall pay to PERMATEC
twenty five percent (25%) of any up-front or sublicense or milestone payments
received from such sub-licensees, in addition to royalties, except for up-front
or milestone or sublicense payments related to a sublicense in China, Hong Kong,
Malaysia or Indonesia for which BIOSANTE will pay PERMATEC thirty five percent
(35%) of such payments from sub-licensees.

 

7

--------------------------------------------------------------------------------


 

3.5           Mode of Payments, related reports

 

3.5.1                        Initial and Milestone Payments:  The initial
payment and all milestone payments due PERMATEC under this Agreement shall be
paid in U.S. Dollars (USD), within thirty (30) days of the triggering event of
the initial payment and each milestone, respectively, by confirmed wire transfer
to a bank account of PERMATEC reasonably notified to BIOSANTE.

 

3.5.2                       Royalty payments:     All royalty payments due to
PERMATEC under this Agreement shall accrue and be paid to PERMATEC quarterly, in
U.S. Dollars (USD), within sixty (60) days of the end of each calendar quarter
(each quarter being a period of three consecutive calendar months commencing
January, April, July and October), by confirmed wire transfer to a bank account
of PERMATEC reasonably notified to BIOSANTE from time to time.

 

3.5.2.1                               Withholding:   Any and all withholding
taxes or similar charges assessable to BIOSANTE on royalties payable hereunder
for sales outside of the United States will be deducted from such amount due,
will be paid by the payer to the proper taxing authority, and proof of payment
of said tax, as well as any other documents or confirmations reasonably required
by PERMATEC to recover any such withholding taxes or parts thereof from the
proper tax authorities, will be secured and sent to PERMATEC as evidence of such
payment.

 

3.5.2.2                               Calculation of royalties: Any conversions
into U.S. Dollars (USD) from the currency in which the corresponding Net Sales
for any royalties were made, are to be made by applying an exchange rate equal
to the applicable buying rate reported by The Wall Street Journal for the
currency of the country in question for the last business day of the calendar
quarter in question.

 

3.5.2.3                               Reports:    Each such royalty payment
shall be accompanied by a statement showing on a country-by-country and
Product-by-Product basis the amount of Net Sales of each Product achieved during
such quarter and the amounts of royalty due on such Net Sales of Products.  With
respect to any calendar quarter for which no payment is due for any given
Product in any given country, BIOSANTE shall nonetheless include such Product
and/or country in each such quarterly statements. Each such statement shall be
certified by the CFO or other authorized officer of BIOSANTE to be complete,
true and accurate.

 

8

--------------------------------------------------------------------------------


 

3.5.2.4                               Books and records:        BIOSANTE shall
keep full, true and accurate books of account containing all particulars and
reasonable supporting documentation which may be necessary for the purpose of
determining the Net Sales of Products, royalties due thereon and the statements
provided by BIOSANTE pursuant to Section 3.5.2.3 above.  Such records shall be
kept at BIOSANTE’s principal place of business, and shall be open at all
reasonable times and upon reasonable advance notice to the inspection of
PERMATEC or an independent certified public accounting firm retained by
PERMATEC, and reasonably acceptable to BIOSANTE, for the purpose of verifying
any payment made under this Agreement.  PERMATEC shall bear the full cost of any
such audit, unless the audit discloses that the amount due during any period
audited exceeds the amount paid by (i) ten percent (10%) or more during the
first two (2) years following first commercial sale of a Product in any country;
or (ii) five percent (5%) or more thereafter, in which case BIOSANTE shall bear
the full cost of such audit. Any additional royalty found in such audit to be
due PERMATEC shall be paid by BIOSANTE within thirty (30) days after such
finding.

 

4.             PERMATEC production of Products

 

4.1           Production of Clinical Batches:         PERMATEC will formulate
and produce and supply the Products in sufficient quantities for all purposes of
Development as reasonably needed for BIOSANTE to perform its Development
obligations under this Agreement, as follows:

 

4.1.1                       Orders:   PERMATEC will supply Products for clinical
studies in response to written orders from BIOSANTE to be issued in accordance
with the Development Plan for each Product.  Any order for such clinical batch
shall provide for lead times of at least one-hundred-eighty (180) days, and will
allow for quantities of +/- 10% of the quantity of Product ordered. BIOSANTE
agrees to purchase from PERMATEC all supplies of Products so ordered for all
Development purposes hereunder.

 

4.1.2                       Production costs:    PERMATEC shall bear the costs,
up to an aggregate of One Hundred Fifty Thousand Dollars (USD 150,000) per
Product (for a potential aggregate maximum of Six Hundred Thousand Dollars (USD
600,000) for all four products), associated with the formulation and production
of such clinical batches of the Products including, without limitation, the
preparation of the chemistry, manufacturing and control components of any
application needed to obtain Approval(s), with any additional cost of the
formulation and

 

9

--------------------------------------------------------------------------------


 

production of such clinical batches of Products in excess of USD 150,000 per
Product to be borne exclusively by BIOSANTE.

 

4.1.3                       Further provisions:    Any and all further
provisions governing the production and supply of clinical batches of Products
shall be mutually agreed upon by the parties at the appropriate time and, absent
such mutual agreement, the respective provisions of the Supply Agreement shall
apply mutatis mutandis to such production and supply of clinical batches.

 

4.1.4                       Repayment of production milestones: In the event
that PERMATEC, within the one-hundred-eighty (180) days minimum lead time for
the order of any Product for clinical studies from BIOSANTE under Section 4.1.1
above, may not reasonably demonstrate its ability to produce or have produced
the ordered clinical batch of the respective Product in time and in compliance
with applicable GMP, then BIOSANTE may request PERMATEC to repay the respective
production milestone payment paid by BIOSANTE for the production of the clinical
batches of such Product under Section 3.3.1 and 3.3.2, respectively, upon
receipt of which request PERMATEC shall be fully released from its obligation
under Sections 4.1.1 through 4.1.3, but with respect to the affected Product
only. In that case, PERMATEC shall repay to BIOSANTE 25% of USD XXXXX per
product up to a total of XXXXX Dollars (USD XXXXX).  [Portions of this section
have been omitted pursuant to a request for confidentiality under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.  The confidential portions of
this Exhibit that have been omitted are marked with “XXXX.”  A copy of this
Agreement with this section intact has been filed separately with the Securities
and Exchange Commission.]

 

4.2                             Production of Commercial Supply:    The terms
and conditions governing the ordering, manufacturing and supply of any Product
for commercial use shall be mutually agreed upon by the parties in a separate
Supply Agreement.

 

5.                                      Development obligations of BIOSANTE and
PERMATEC

 

5.1                                 Non-Territory development:  PERMATEC shall
retain all rights to the Products, the Know-How and the Patents in geographical
areas not included within the Territory, and PERMATEC shall have all rights, but
no obligation whatsoever, to develop, market and sell or license out to a third
party any Product with respect to any and all countries outside the Territory.

 

5.2                                 Data sharing:        BIOSANTE and PERMATEC
agree to provide one another immediate, full and free access to the clinical
data and results generated by or on behalf

 

10

--------------------------------------------------------------------------------

 


 

of each with respect to the Products, and each agrees that the other may utilize
all such data and results, directly or through permitted (sub-) licenses in
pursuit of Product Approval in their respective geographical areas (the
Territory for BIOSANTE, all other areas for PERAMATEC), provided that
(i) BIOSANTE undertakes to include such obligation in any and all of its
sub-license agreements in accordance with Section 2.2 above, and (ii) PERMATEC
will use its best efforts to obtain access to such data from other licensees or
sublicensees, but PERMATEC shall have no obligation to share or provide any such
information and data regarding Products with BIOSANTE under this Section 5.2, if
such information and data is not freely available to PERMATEC.

 

5.3           BIOSANTE’s Development and Marketing obligations/United States: 
BIOSANTE agrees and undertakes to diligently use all its commercially reasonable
efforts to (1) Develop the Products in the Territory, and to (2) obtain Approval
from the FDA to market the Products as applicant and owner, consistent with the
Development efforts undertaken by other companies similarly situated within the
industry for similar drug products used for similar indications, all in
accordance with the respective Development Plan for each Product. As Approvals
for each respective Product are obtained, BIOSANTE shall proceed diligently to
(1) use all its commercially reasonable efforts to sell the Product[s] in the
applicable jurisdictions of the Territory, (2) Market, advertise and promote the
sale of and otherwise employ marketing and sales techniques reasonably designed
to develop a demand for the Product[s] in order to achieve the projected sales.
Toward these ends, BIOSANTE shall take appropriate steps including but not
limited to:

 

(a)   preparation and filing of an Investigational New Drug Application with FDA
concerning each Product as applicant; and

(b)   establishing and maintaining a program reasonably designed and funded to
obtain information adequate to enable BIOSANTE to file a New Drug Application or
Abbreviated New Drug Application, as applicable, for each Product; and

(c)   investing and making available any and all necessary financial, Marketing,
sales and human resources required to achieve in time the projected sales of
each Product as provided for in the Development Plan.

 

5.4           BIOSANTE’s Development and Marketing obligations/Non-US:  In all
other countries of the Territory, BIOSANTE agrees to use all its commercially
reasonable efforts to Develop and Market, or have Developed and Marketed by
sub-licensees in accordance with Section 2.2 above, the Products and to obtain
the necessary Approvals, consistent with the Development and Marketing efforts
undertaken by other companies similarly situated within the industry for similar
drug products used for similar indications in any country of the Territory, all
in accordance with the respective Development Plan for each Product, in order to
achieve in time the projected sales of each Product as provided for in the
Development Plan.

 

5.5           Protocol review:  The parties agree that before either begins a
clinical trial of a Product, whether conducted by or on behalf of such party, it
will give the other party the opportunity to review the protocol for such trial,
along with the opportunity to

 

11

--------------------------------------------------------------------------------


 

provide comments.  The reviewing party shall have fourteen (14) days to complete
such review. Notwithstanding any such consultation, the party conducting such
clinical trial shall maintain full and sole responsibility regarding any such
study protocol.

 

5.6           Development Plan

 

5.6.1        Agreed Development Plan:  As soon as possible, but in any event
within ninety (90) days of entering into this Agreement, BIOSANTE shall prepare
and provide to PERMATEC, for each Product, a Development Plan containing sales
projections, its best good faith projection of a Development timetable
(including projected timetables for clinical studies and the FDA new drug
application process), and projected date of launch.  BIOSANTE and PERMATEC will
consult and agree on this Development Plan by written acknowledgement by each
party on a copy of the plan, provided to the other party.

 

5.6.2        Material deviations:  Material deviations from the Development
Plans, including without limitation deviations from the timetable contained
therein, shall require the prior written consent by PERMATEC, which consent
shall not be unreasonably withheld, except that in no event shall PERMATEC’s
approval be withheld if BIOSANTE may demonstrate that such deviation is
required, due to, or caused by, any material technical, scientific or clinical
reason encountered by BIOSANTE during the Development of such Product.

 

5.7           Development Reporting:  BIOSANTE undertakes to provide PERMATEC
regularly, but at least twice yearly (within sixty (60) days of the start of the
calendar year and July 1, respectively), with an update reasonably detailing the
steps and actions performed and results achieved or gained by BIOSANTE in
pursuing the Development pursuant to the Development Plan, including without
limitation information on the status of any filing for Approvals for each
Product.

 

6.             Representations, warranties and covenants; indemnification

 

6.1           PERMATEC’s:  PERMATEC, as an inducement to BIOSANTE to enter into
this Agreement, represents, warrants and covenants to BIOSANTE as follows:

 

6.1.1        Right to license:  PERMATEC has full right, power and authority to
grant an exclusive license to BIOSANTE in the Territory pursuant to the terms of
this Agreement to practice the technology covered by any and all patents listed
in Exhibit A, and Know-How, and to Develop, Market and sell the Products, free
and clear of any mortgage, lien, encumbrance or

 

12

--------------------------------------------------------------------------------


 

other third-party interest of any kind.  As of the effective date of this
Agreement, PERMATEC is not aware of any fact or circumstances that the Products
are, in or with respect to the Territory, subject to any restrictions,
covenants, licenses other than this Agreement, or judicial and administrative
orders of any kind, which detract in any material respect from the value of the
Products, or which could interfere with the use thereof by BIOSANTE in the
Territory as contemplated by this Agreement.

 

6.1.2        No inability to receive Approval:  As of the effective date of this
Agreement, PERMATEC is aware of no facts that would reasonably lead it to
conclude that any of the Products will be unable to receive the contemplated
Approval from the FDA or Approval from any other Regulatory Authority upon
satisfactory completion of clinical trials, and PERMATEC has no knowledge of any
facts which would reasonably lead it to conclude that satisfactory completion of
clinical trials is not likely.

 

6.1.3        Clear rights:  As of the effective date of this Agreement, PERMATEC
has not received any notice and has no knowledge that (i) the rights to Develop,
Market and sell the Products have been challenged in any judicial or
administrative proceeding, or (ii) any person, entity or product has infringed
or will infringe any patent rights encompassed by the Patents and applicable to
the Products, or (iii) any patent rights or other intellectual property rights,
including but not limited rights of trade mark, trade dress and copyright, have
been infringed by PERMATEC or will be infringed by BIOSANTE by virtue of
performing the activities contemplated by this Agreement.

 

6.1.4        Right to execute and perform:  PERMATEC has full right, power and
authority to execute and deliver this Agreement, and to perform its obligations
under it, and has taken all necessary action to authorize such execution,
delivery and performance.  This Agreement constitutes the legal, valid and
binding obligation of PERMATEC, enforceable against it in accordance with its
terms.

 

6.1.5        Compliance with law:  PERMATEC will comply with all applicable laws
in connection with performance of its obligations under this Agreement.  The
execution, delivery and performance of this Agreement by PERMATEC does not
violate any provision of applicable law or of any regulation, order, decree of
any court, arbitration or governmental authority, or any other agreement to
which PERMATEC is a party.  No consents, approvals or authorizations,
registrations or filings are required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement, except as
have been obtained or set forth in this Agreement.

 

13

--------------------------------------------------------------------------------


 

6.1.6        No further representation:  Except for the specific representations
and warranties given by PERMATEC in this Section 6.1, PERMATEC does not give any
further or other warranty and makes no other or further representation, whether
express or implied. IN PARTICULAR, BUT WITHOUT LIMITATION OF THE GENERALITY OF
THE PRECEDING SENTENCE, PERMATEC DOES NOT GIVE ANY WARRANTY AND MAKES NO
REPRESENTATION WITH RESPECT TO THE PRODUCTS AND/OR THE KNOW-HOW, INCLUDING
WITHOUT LIMITATION, ANY WARRANTY OF COMPLETENESS, ACCURACY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE THEREOF, IN PARTICULAR WITH RESPECT TO THE
INTENDED PURPOSE OF SUCCESSFUL APPLICATION FOR APPROVAL(S) IN ANY COUNTRY OF THE
TERRITORY.

 

6.2           BIOSANTE’s:  As an inducement to PERMATEC to enter into this
Agreement, BIOSANTE represents and warrants to PERMATEC as follows:

 

6.2.1        Right to execute and perform:  BIOSANTE has full right, power and
authority to execute and deliver this Agreement, and to perform its obligations
under it, and has taken all necessary action to authorize such execution,
delivery and performance.  This Agreement constitutes the legal, valid and
binding obligation of BIOSANTE, enforceable against it in accordance with its
terms.

 

6.2.2        Compliance with law:  BIOSANTE will comply with all applicable laws
in connection with performance of its obligations under this Agreement.  The
execution, delivery and performance of this Agreement by BIOSANTE does not and
will not violate any provision of applicable law or of any regulation, order,
decree of any court, arbitration or governmental authority, or any other
agreement to which BIOSANTE is a party.  No consents, approvals or
authorizations, registrations or filings are required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement,
except as have been obtained or set forth in this Agreement.

 

6.2.3        Best efforts:  BIOSANTE represents and warrants that it will use
its best efforts to perform and pursue all steps and actions required for, and
apply for and pursue the Approvals for Product in accordance with the
Development Plans and within the time-limits set forth therein, and, upon such
granting of any such Approvals, to Market the Products throughout the Territory
during the term of and in accordance with this Agreement.

 

6.2.4        Compliance with Approvals:  BIOSANTE represents and warrants that
in addition to complying with and respecting any and all applicable laws, rules,
regulations and orders, it shall also comply with all terms and

 

14

--------------------------------------------------------------------------------


 

conditions of the Approvals (if any), when Developing, Marketing and selling
Products in any country of the Territory.

 

6.2.5        No further representation:  Except for the specific representations
and warranties given by BIOSANTE in this Section 6.2, BIOSANTE does not give any
further or other warranty and makes no other or further representation, whether
express or implied. IN PARTICULAR, BUT WITHOUT LIMITATION OF THE GENERALITY OF
THE PRECEDING SENTENCE, BIOSANTE DOES NOT GIVE ANY WARRANTY AND MAKES NO
REPRESENTATION WITH RESPECT TO THE PRODUCTS AND/OR THE KNOW-HOW, INCLUDING
WITHOUT LIMITATION, ANY WARRANTY OF COMPLETENESS, ACCURACY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE THEREOF, IN PARTICULAR WITH RESPECT TO THE
INTENDED PURPOSE OF SUCCESSFUL APPLICATION FOR APPROVAL(S) IN ANY COUNTRY OF THE
TERRITORY.

 

6.3           Indemnification by BIOSANTE:  Without affecting any other remedies
available under this Agreement, BIOSANTE shall defend, indemnify and hold
PERMATEC and its directors, officers and employees, harmless from and against
any and all claims, suits or demands for liability, damages, costs and expenses
(including reasonable fees, costs and expenses of attorneys and other
professionals and court costs, but excluding consequential damages for lost
profits) arising from or relating to the negligence or willful misconduct of
BIOSANTE or its Affiliates or its sub-licensees in connection with the subject
matter of this Agreement.

 

6.4           Indemnification by PERMATEC:  Without affecting any other remedies
available under this Agreement, PERMATEC shall defend, indemnify and hold
BIOSANTE and its directors, officers and employees, harmless from and against
any and all claims, suits or demands for liability, damages, costs and expenses
(including reasonable fees, costs and expenses of attorneys and other
professionals and court costs, but excluding consequential damages for lost
profits) arising from or relating to the negligence or willful misconduct of
PERMATEC in connection with the subject matter of this Agreement.

 

7.             Confidentiality

 

7.1           Obligation of confidentiality:  Except to the extent expressly
authorized by this Agreement, or otherwise agreed in writing, the parties agree
that, at all times during the term of this Agreement and for five (5) years
thereafter, the receiving party shall keep completely confidential, shall not
publish or otherwise disclose and shall not use directly or indirectly for any
purpose, any information furnished, disclosed, delivered or otherwise made
available to it by the other party pursuant to this Agreement (including

 

15

--------------------------------------------------------------------------------


 

without limitation Know-How), except to the extent that it can be established by
the receiving party by competent proof that such information:

 

(a)           was already known to the receiving party, other than under an
obligation of confidentiality, at the time of disclosure by the other party;

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving party;

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure, other than through any act or omission of
the receiving party in breach of this Agreement; or

(d)           was disclosed to the receiving party, other than under an
obligation of confidentiality, by a third party who had no obligation to the
disclosing party not to disclose such information to others.

 

7.2           Exceptions:  Each party may disclose the other’s information to
the extent such disclosure is reasonably necessary in filing or prosecuting
patent applications, pursuing or defending litigation, or complying with
applicable governmental regulations, provided that if a party intends to make
any such disclosure, it shall give reasonable advance written notice to the
other party of such intended disclosure, and shall take reasonable steps to
restrict or limit such disclosure or require confidential treatment thereof.

 

7.3           When consent needed:  Except as otherwise provided in Section 7.2
above, neither party shall disclose any terms or conditions of this Agreement to
any third party without the prior consent of the other party. Notwithstanding
the foregoing, prior to the execution of this Agreement, the parties shall agree
upon the substance of information that can be used to describe the terms of this
transaction, and the parties may disclose only such information without the
other party’s consent.

 

8.         Proprietary Right and Patents

 

8.1           Title:  PERMATEC shall retain title to and full ownership in the
Products, the Patents and the Know-How including, but not limited to, any and
all developments and inventions related thereto, if any (hereinafter
collectively referred to as “PERMATEC IPR”). BIOSANTE does not by virtue of this
Agreement, directly or indirectly through its officers, directors, employees,
agent, Affiliates, customers or other controlled or associated third parties,
acquire any proprietary interest in or other right to PERMATEC IPR, other than
provided in this Agreement.

 

8.2           Infringement by third parties:  PERMATEC and BIOSANTE recognize
that they each have an interest in the protection of the PERMATEC IPR.  Either
or both may wish to take steps to protect or defend their respective interests
in specific circumstances.  In addition:

 

8.2.1        Notice:  If either PERMATEC or BIOSANTE becomes aware of (i) any
product or activity of any kind that involves or may involve an

 

16

--------------------------------------------------------------------------------


 

infringement or violation of PERMATEC IPR with respect to Products and/or the
Territory, or (ii) any third-party action, claim or dispute (including, but not
limited to, actions for declaratory judgement alleging invalidity or
non-infringement) based upon or arising out of PERMATEC IPR with respect to
Products and/or the Territory, then each agrees to promptly so notify the other
in writing.

 

8.2.2        Independent decisions to act:  Each party shall, in its sole
discretion, have the right but no obligation to determine the most commercially
appropriate course of action, if any, for it to follow to enforce, or otherwise
abate the infringement of, or defend third-party actions regarding, PERMATEC IPR
with respect to Products and the Territory, including whether to request status
as an additional party to any such action. Each party deciding to take any such
course of action shall do so at its own risk, benefit, cost and expense.
Notwithstanding anything contained herein, BIOSANTE shall not accept any
settlement or award in any such action which has or may have a negative impact
on the proprietary or other legitimate rights of PERMATEC in any of the PERMATEC
IPR, without the prior written consent of PERMATEC, which consent shall not be
withheld unreasonably.

 

8.2.3        Reduction in Royalty:  In the instance in which an A/B rated
generic equivalent or substitute of a Product on sale in any part of the
Territory is reasonably notified by either party under Section 8.2.1 above to
infringe a Patent available for such Product in such country of the Territory,
and PERMATEC takes no action against the third party, but BIOSANTE does, and
BIOSANTE may give evidence that the marketing of such competitive product has
led to a reduction in sales of the affected Product in such country of the
Territory of more then fifteen percent (15%), then the Royalty payable by
BIOSANTE to PERMATEC for that Product after such reasonable notice pursuant to
Section 8.2.1 in that country of the Territory will be XXXX percent (XXXX%) for
as long as (1) such competing product is on sale, and (2) BIOSANTE’s Royalty
obligation exists under this Agreement. [Portions of this section have been
omitted pursuant to a request for confidentiality under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.  The confidential portions of this
Exhibit that have been omitted are marked with “XXXX.”  A copy of this Agreement
with this section intact has been filed separately with the Securities and
Exchange Commission.]

 

8.2.4        Cooperation:  In addition to the above, each party, regardless of
whether it joins in a legal action, agrees to cooperate with the other to
provide reasonable assistance in the prosecution or defense of any actions
regarding PERMATEC’s IPR.  Each party shall keep the other regularly informed on
developments in any such action in which it participates or obtains information,
if the other party is not involved.

 

17

--------------------------------------------------------------------------------


 

9.             Term and Termination

 

9.1           Term:  This Agreement shall be effective on the date first written
above and shall expire, unless earlier terminated by either party pursuant to
this Section 9, on a country-by-country and Product-by-Product basis upon the
expiration of the respective Royalty Term, subject to BIOSANTE’s continuing
fully-paid up exclusive license pursuant to Section 3.2 above.

 

9.2           Termination:  At any time, this Agreement may be terminated by
giving written notice to that effect, as follows:

 

(a)     by either party, if the other party is in material default or in
material breach of any term or provision hereof, including without limitation to
the terms and deadlines incorporated into the parties’ agreed Development Plan,
which termination shall apply only to the Product(s) and Country(ies) involved,
or material breach of any representation or warranty in this Agreement or
material breach of the confidentiality obligations hereof, and such material
default or material breach continues and is not remedied within thirty (30) days
upon the other party’s written request to remedy such default or breach; or

 

(b)    by either party, if the other party goes into liquidation, voluntarily or
otherwise, other than for the sole purpose of reorganisation, or goes into
bankruptcy or makes an assignment for the benefit of creditors, or in the event
of a receiver being appointed of a substantial part of the other party’s
property; or

 

(c)     by either party in its sole discretion, with respect only to the
involved Product or Products, or country or countries of the Territory,
respectively, and without prejudice to any other rights conferred on it by this
Agreement and in addition to any other remedies available to it by law or in
equity, if such party terminates the Supply Agreement for material breach or
insolvency or other material reason caused or set by the other party as provided
for in such Supply Agreement, with the effect of such being the termination of
this Agreement upon the effective date of the termination of the Supply
Agreement; or

 

(d)    by PERMATEC, with respect only to the involved Product or Products, or
country or countries of the Territory, respectively, if BIOSANTE, (A) within six
(6) months after the delivery of clinical supplies has not initiated with
respect to each Product and for each country of the Territory reasonable steps,
including sub-licensing in case BIOSANTE shall not wish to Develop and Market
itself the Product in certain countries of the Territory, to Develop and
thereafter Market such Product pursuant to the provisions of this Agreement, it
being understood the development work done in the USA may be applicable in all
countries of the Territory or (B) within three (3) months after receipt of
commercial quantities after receipt of any Approval for a Product in any given
country of the Territory has not launched such Product in such country of the

 

18

--------------------------------------------------------------------------------


 

Territory, or (C) within eighteen (18) months after receipt of the first
Approval for any given Product by any Regulatory Authority, does not either
(i) file a request for Approval for such Product in all countries of the
Territory only if the first approval is useful for approval purposes, or
(ii) sublicense such Product in such other country(ies) of the Territory, or
(D) ceases the Marketing and sale of any Product in any country of the Territory
after the Approval from the respective Regulatory Authority has been received,
in each case with respect to the affected Product and the affected country(ies)
only, and in each case only if BIOSANTE does not cure such situation within
three (3) months after PERMATEC’s written request to do so, subject always to
Section 11.10 below; or

 

(e)     by BIOSANTE prior to the granting of an Approval for any given Product
in any given country of the Territory, in case of material technical, scientific
or regulatory problems or, if the results and data achieved and generated during
the Development of any given Product in reasonable determination show that
Approval for such Product will be unlikely to be granted, with respect to the
affected Product only and in a specific country of the Territory, and provided
that prior to such termination, the parties have discussed in all details the
problems encountered and not agreed on a mutually acceptable change of the
Development Plan pursuant to Section 5.6.2 above; or

 

(f)     by BIOSANTE, if any Regulatory Authority has finally denied the Approval
(or any material part thereof) for any given Product in any country of the
Territory, with respect to the affected Product and such country or countries
only; or

 

(g)    by BIOSANTE if in its reasonable discretion it determines that it would
not be economically viable to develop and market a Product in any country of the
Territory, with respect to a specific product and country only. In this case,
BIOSANTE shall inform PERMATEC immediately of this decision and shall provide in
writing and within 30 days a detailed explanation including market research data
and projections and calculation for such a decision. Following this decision and
on a country-by-country basis, PERMATEC has the right to use free of charge all
the development data, registration file for marketing or licensing purposes in
that specific country and for that specific Product. In that case the repayment
of the costs to generate data by PERMATEC to BIOSANTE as defined in paragraph
9.4 does not apply. The approvals obtained by BIOSANTE in these countries will
be transferred free of charge to PERMATEC upon request.

 

9.3           No prejudice to rights:  The termination of this Agreement shall
be without prejudice to any rights and obligations of either party accrued prior
to the effective date of such termination, unless explicitly otherwise agreed. 
BIOSANTE shall forthwith make all payments due and outstanding to PERMATEC at
the date of termination. Except as explicitly otherwise stated in this Agreement
or otherwise agreed in writing, PERMATEC shall not be obliged to refund upon
termination of this Agreement to BIOSANTE any payments, including without
limitation the milestone payments or

 

19

--------------------------------------------------------------------------------


 

royalties made by BIOSANTE to PERMATEC prior to such termination pursuant to the
provisions of this Agreement.

 

9.4           Termination of license, return of information:  In the event of
termination of this Agreement for whatsoever reason, then the license granted
hereunder shall immediately be terminated and BIOSANTE shall immediately refrain
from using directly or indirectly in any way the Patents, Know-How and
confidential information of PERMATEC. Furthermore, BIOSANTE shall return to
PERMATEC all materials, documentation, information, data and other things
furnished by PERMATEC in connection with this Agreement, including without
limitation any and all information on PERMATEC IPR, together with all copies
thereof in BIOSANTE’s possession or under its control, which were achieved,
produced or received hereunder, all free of any charge.  Furthermore, BIOSANTE
shall deliver to PERMATEC any and all studies, data, results and protocols
achieved, produced or gained by BIOSANTE in performing the Development and not
previously delivered to PERMATEC pursuant to Section 5.2 above. PERMATEC shall
have the right, but no obligation, to use, at its sole discretion, any and all
such material for its own purposes.  In case PERMATEC shall use such information
in applying and receiving marketing approval and launching the Product, then at
launch, PERMATEC shall reimburse the costs to generate such information to
BIOSANTE excluding development costs that were paid by BIOSANTE to PERMATEC
under this Agreement.  In case PERMATEC shall use such information to enter a
license agreement with a third party, then PERMATEC shall reimburse the costs to
generate such information to BIOSANTE excluding development costs that were paid
by BIOSANTE to PERMATEC under this agreement. The reimbursement to BIOSANTE will
occur at the execution of the license agreement and shall not exceed the net
payments (upfront, milestones and royalty payments excluding development costs)
received by PERMATEC from a third party under a license agreement.  BIOSANTE’s
costs to generate such information which is to be reimbursed by PERMATEC is to
be agreed between BIOSANTE and PERMATEC at the time of termination or when the
information is to be transferred to PERMATEC

 

9.5           Partial termination:  In the event that any termination hereunder
is limited to one or more, but not all, countries of the Territory and/or to one
Product only, but not all Products, as provided for in Sections 9.2(d), (e) and
(f) above, then the effects of such termination shall only apply to such country
or countries and/or the affected Product, but shall not affect in any way the
validity of this Agreement with respect to any other country of the Territory
with respect to the affected Product and/or any other Product.

 

9.6           Remedies not limited:  The termination of this Agreement by either
party shall not limit remedies which may be otherwise available under this
Agreement or in law or equity to either party.

 

20

--------------------------------------------------------------------------------


 

10.                               Options to extend Territory or Products

 

10.1                           Option to extend Territory:  During a period of
180 days after the effective date of this Agreement (the “Exercise Period”),
BIOSANTE shall have a free option, exercisable in its sole discretion, to add
any or all of the nations of Denmark, Finland, Norway, Sweden and Japan (the
“Option Countries”) to the Territory that is the subject of this Agreement, with
respect to the Products provided and to the extent that the Products are
available for license for the considered countries.  The option may be exercised
by BIOSANTE during the Exercise Period by giving written notice of exercise to
PERMATEC as provided in this Agreement.  The parties recognizing that they may
or may not desire to abide by identical terms to those in this Agreement with
respect to the extended portions of the Territory, upon receipt by PERMATEC of
BIOSANTE’s written notice of exercise, the parties agree to negotiate in good
faith and determine the specific terms to apply to BIOSANTE’s Development and
Marketing in the extended portions of the Territory. Notwithstanding anything
contained in this Section 10.1, PERMATEC, during the Exercise Period, if it has
negotiated with a third party commercial terms of a license (including, without
limitation license fees, milestone payments, royalties and allocation of
development costs) in any Option Country, may request BIOSANTE in writing to
elect whether or not to exercise its option under this Section 10.1 with respect
to the same country or countries that are the subject of the terms negotiated
with the third party, in which case BIOSANTE shall have thirty (30) days from
such notice from PERMATEC to exercise that option. In the event that BIOSANTE
does not exercise its option under this Section 10.1 within the thirty (30) day
period after receipt of PERMATEC’s notice hereunder, then the option under this
Section 10.1 shall lapse and fall away, irrespective of any part of the Exercise
Period remaining.

 

10.2                           Right of first offer:  During a period starting
on the ninety-first (91st) day after the effective date of this Agreement and
ending on the first (1st) anniversary of the effective date of this Agreement
(the “Offering Period”), BIOSANTE shall have an exclusive right of first offer
to Develop and Market in the United States, Canada, Japan, and any other country
of the Territory not already licensed to third parties or subject to a third
party’s right of first refusal, and to enter into a respective license therefor,
any non-proprietary sexual hormone product or related hormonal product,
including tamoxifen and its derivatives, that PERMATEC may have formulated,
invented, developed, licensed or otherwise obtained rights with respect to, and
which PERMATEC intends to, but has not prior to such Offering Period committed
to, license out for the Territory or parts thereof.  Exercise of the right of
first offer shall commence with PERMATEC notifying BIOSANTE at any time during
the Offering Period of its intention to license out such product, which notice
shall in reasonable detail describe the product and Territory or parts thereof
in question and the commercial terms of such license (including without
limitation license fees, milestone payments, royalties and allocation of
development cost).  BIOSANTE shall have forty five (45) days to accept the offer
on identical terms as contained in such notice, during which forty five (45)
days PERMATEC and BIOSANTE agree to negotiate in good faith all terms of such
contemplated license and development agreement on the basis of PERMATEC’s
notice, unless otherwise agreed by the Parties.  Notice and exercise under this
Section 10.2 shall be made by written notice. In the event that BIOSANTE shall
not accept the commercial terms notified by PERMATEC, then PERMATEC shall be
free to grant such license to any third party, irrespective of any part

 

21

--------------------------------------------------------------------------------


 

of the Offering Period remaining.  In the event that PERMATEC has the ability to
license the products described to a third party within the first ninety (90)
days of this Agreement, PERMATEC shall immediately so notify BIOSANTE, and
BIOSANTE shall have fifteen (15) business days within which to exercise its
right of first offer as described elsewhere in this paragraph.

 

10.3                           Option regarding the XXXXX Combi Gel

 

10.3.1                  License Agreement:  PERMATEC will not license XXXXX
Combi Gel to any company other than the one company identified by PERMATEC to
BIOSANTE during negotiation of this Agreement in the first ninety (90) days of
the effectiveness of this Agreement.  If no license agreement is reached in that
ninety (90) day period with the company described, then during a period starting
on the ninety-first (91stt) day after the effective date of this Agreement and
ending on the first (1stt) anniversary of the effective date of this Agreement
(the “Offering Period”) PERMATEC will offer and BIOSANTE hereby agrees to accept
an exclusive license on the XXXXX Combi Gel pursuant to the terms and conditions
set forth below.  .  [Portions of this section have been omitted pursuant to a
request for confidentiality under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  The confidential portions of this Exhibit that have been
omitted are marked with “XXXX.”  A copy of this Agreement with this section
intact has been filed separately with the Securities and Exchange Commission.]

 

10.3.2                  Terms:  PERMATEC will license to BIOSANTE XXXXX Combi
Gel in the countries of the United States of America and Canada and any other
part of the Territory not already licensed to third parties except Japan on the
following basic terms:  for a license fee of XXXXX Dollars (USD XXXXX), which
license fee is not refundable, non-recoverable and payable as set forth below,
and a XXXXX percent (XXXXX%) royalty on Net Sales of XXXXX Combi Gel, calculated
in the same manner as royalties for the Products under this Agreement, and
BIOSANTE to bear all costs of development (including without limitation clinical
study cost), and otherwise on substantially identical terms as set forth in this
Agreement.  The costs associated with the production of clinical batches of
XXXXX Combi Gel will be borne equally by PERMATEC and BIOSANTE up to XXXXX
Dollars (USD XXXXX), with any amounts in excess thereof to be borne by
BIOSANTE.  [Portions of this section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  The confidential portions of this Exhibit that have been omitted are
marked with “XXXX.”  A copy of this Agreement with this section intact has been
filed separately with the Securities and Exchange Commission.]

 

22

--------------------------------------------------------------------------------


 

10.3.3                   Payments:  [Portions of this section have been omitted
pursuant to a request for confidentiality under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.  The confidential portions of this
Exhibit that have been omitted are marked with “XXXX.”  A copy of this Agreement
with this section intact has been filed separately with the Securities and
Exchange Commission.]

 

10.3.3.1          Execution of License Agreement:                 Upon execution
of a separate license agreement concerning XXXXX Combi Gel, BIOSANTE shall pay
to PERMATEC a milestone payment of XXXXX Dollars (USD XXXXX).

 

10.3.3.2          XXXXXXXXXXXXX:                        Upon
XXXXXXXXXXXXXXXXXXXXXXXXXXXXX, BIOSANTE shall pay to PERMATEC a milestone
payment of XXXXX Dollars (USD XXXXX).

 

10.3.3.3.       XXXXXXXXXXXXX:                        Upon
XXXXXXXXXXXXXXXXXXXXXXXXXXXXX, BIOSANTE shall pay to PERMATEC a milestone
payment of up to XXXXX Dollars (USD XXXXX), as follows: XXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

 

10.3.3.4          XXXXXXXXXXXXX:                        Upon
XXXXXXXXXXXXXXXXXXXXXXXXXXXXX, BIOSANTE shall pay to PERMATEC a milestone
payment of up to XXXXX Dollars (USD XXXXX), as follows: XXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX.

 

10.4                           Termination of option rights:  In the event that
this Agreement is terminated by PERMATEC pursuant to Section 9.2 above prior to
the expiration of any of the rights contained in this Section 10, then all such
rights shall terminate and fall away as per the effective date of such
termination without any liability on the side of PERMATEC.

 

11.                               Miscellaneous

 

11.1                           Governing Law:  This Agreement is governed by and
construed in all respects in accordance with the laws of the State of Illinois,
USA and the United States of America (without regard to conflicts of laws
principles), excluding the United Nations Convention on Contracts for the
International Sale of Goods.

 

23

--------------------------------------------------------------------------------


 

11.2                           Dispute Resolution:

 

(a)                                  Conciliation.  The parties wish first to
seek an amicable settlement of all disputes, controversies or claims arising out
of or relating to this Agreement by conciliation in accordance with the UNCITRAL
Conciliation Rules now in force.  The conciliation shall take place in
Chicago, Illinois (USA) before a conciliator.  If assistance is needed in
connection with the appointment of a conciliator or other administrative
matters, JAMS Endispute, Inc., 222 S. Riverside Plaza, Chicago, Illinois, USA
(telephone 312-739-0200), shall be the institution to render such assistance. 
The language to be used in the conciliation proceedings shall be English.

 

(b)                                 Arbitration.  Subject to possible court
proceedings under Section 11.2(d) of this Agreement, if any conciliation
proceedings under Section 11.2(a) of this Agreement are terminated in accordance
with Article 15 of the UNCITRAL Conciliation Rules or rejected in accordance
with Article 2 of those Rules, without resolution of the disputes, controversies
or claims, then all said disputes, controversies or claims shall be determined
by arbitration in accordance with the UNCITRAL Arbitration Rules now in force,
as supplemented by the IBA Rules on the Taking of Evidence in International
Commercial Arbitration, as adopted June 1, 1999, insofar as said IBA Rules are
not inconsistent with the express provisions of this Agreement.  The language to
be used in the arbitral proceedings shall be English.  There shall be three
(3) arbitrators, the place of arbitration shall be Chicago, Illinois (USA) and
the appointing authority shall be JAMS Endispute, Inc.  In rendering the award,
the arbitrator shall follow and apply the substantive laws of the State of
Illinois (without regard to conflict or choice of laws principles).  The
arbitrator shall have the authority to award compensatory damages only, subject
to the limitations described in this Agreement.  Each party shall pay the fees
of its own attorneys, expenses of witnesses and all other expenses and costs in
connection with the presentation of such party’s case (collectively, “Attorneys’
Fees”).  The remaining costs of the arbitration, including without limitation,
fees of the arbitrator, costs of records or transcripts and administrative fees
(collectively, “Arbitration Costs”) shall be borne equally by the parties. 
Notwithstanding the foregoing, the arbitrator in the award may apportion said
Attorneys’ Fees and Arbitration Costs, pursuant to articles 38 through 40 of the
UNCITRAL Arbitration Rules.  The award rendered by the arbitrator shall be
final, and judgment may be entered in accordance with the applicable law by any
court having jurisdiction thereof.

 

(c)                                  Confidentiality.  The existence and
resolution of any conciliation and/or arbitration shall be kept confidential,
and the parties, the conciliator and the arbitrator shall not disclose to any
person any information about such arbitration.

 

24

--------------------------------------------------------------------------------


 

(d)                                 Court Proceedings.  Notwithstanding the
arbitration provisions in Section 11.2(c) of this Agreement, PERMATEC shall have
the right to sue in any court of competent jurisdiction to collect from BIOSANTE
funds due and owing PERMATEC hereunder.  Section 11.2(c) of this Agreement shall
not be construed to prevent either party from seeking injunctive relief against
the other party from any judicial or administrative authority of competent
jurisdiction to enjoin that party from breaching this Agreement pending the
resolution of a dispute by arbitration, pursuant to said Section 11.2(c).  Any
action to confirm an arbitration award or any other legal action related to this
Agreement between the parties may be instituted in any court of competent
jurisdiction.  PERMATEC and BIOSANTE each waive their right to a trial by jury
in any such court proceedings.

 

11.3                           Notice:  All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or by facsimile transmission, mailed by registered or certified mail (return
receipt requested, postage prepaid) or sent by overnight courier service to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

If to PERMATEC

 

Permatec Technologie, AG

c/o Permatec Pharma AG

Hardstrasse 18

CH-4132 Muttenz, Switzerland

Attn.: President

Fax No: +41 61 465 92 91

 

with copy to:      Rinderknecht Klein & Stadelhofer

Beethovenstrasse 7

CH-8022 Zurich, Switzerland

Fax No: ++41 1 287 24 00

 

25

--------------------------------------------------------------------------------


 

If to BIOSANTE:

 

Stephen M. Simes

President and CEO

BioSante Pharmaceuticals, Inc.

175 Olde Half Day Road

Lincolnshire, Illinois 60069

Tel:                            (847) 793-2434

Fax:                           (847) 793-2435

 

with copy to:      Eric F. Greenberg

Ungaretti & Harris

3500 Three First National Plaza

Chicago, Illinois 60602-4283

Tel:                            (312) 977-4647

Fax:                           (312) 977-4405

 

11.4                           Entirety:  The terms and conditions of this
Agreement, together with the Exhibits referred to herein, constitute the entire
agreement and understanding of the parties, and supersede all previous
communications whether oral or written between the parties, including any
previous agreement or understanding varying or extending the same.

 

11.5                           Modification:  This Agreement may be released,
discharged, abandoned, changed or modified only by an instrument in writing of
equal formality, signed by the duly authorized officer or representative of each
of the parties.

 

11.6                           Severability:  Each party hereby acknowledges
that it does not intend to violate any public policy, statutory or common laws,
rules, regulations, treaty or decision of any government agency or executive
body thereof of any country or community or association of countries. Should one
or more provisions of this Agreement be or become invalid, the parties agree
that it is their intent that the remainder of the Agreement shall continue in
effect, and shall substitute, by mutual consent, valid provisions for such
invalid provisions which valid provisions in their economic effect are
sufficiently similar to the invalid provisions that it can be reasonably assumed
that the parties would have entered into this Agreement with such valid
provisions.

 

11.7                           Waiver:  The failure of either party at any time
or from time to time to exercise any of its rights or to enforce any of the
terms, conditions or provisions under this Agreement shall not be deemed to be a
waiver of any such rights nor shall it prevent such party from subsequently
asserting or exercising any such rights.

 

11.8                           Relationship of Parties:  Nothing in this
Agreement is intended or shall be deemed to constitute a partnership, agency or
joint venture relationship between the parties.

 

11.9                           Assignment:  Neither this Agreement nor any
interest hereunder shall be assignable by either party without the prior written
consent of the other party (provided

 

26

--------------------------------------------------------------------------------


 

that this shall not restrict or prevent BIOSANTE from sublicensing its rights or
responsibilities hereunder).  Notwithstanding the foregoing, PERMATEC may
subcontract any and all of its obligations hereunder to any third party, and the
parties may assign this Agreement or any of its respective rights or obligations
hereunder to any Affiliate or successor by merger or sale of substantially all
of their business; provided in each case, however, that such party shall remain
jointly and severally liable for the performance of all of its duties and
obligations hereunder.

 

11.10                     Force Majeure:  Neither party hereto shall be held
liable or responsible to the other party nor be deemed to have defaulted under
or breached this Agreement for failure or delay in fulfilling or performing any
term of this Agreement when such failure or delay is caused by or results from
causes beyond the reasonable control of the affected party, including but not
limited to fire, floods, embargos, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotions, strikes, lockouts or other labour
disturbances, acts of God, omissions or delays in acting by any governmental
authority (including the FDA and Regulatory Authorities) or the other party
hereto.

 

11.11                     Interest:  In the event any amount due and payable
under this Agreement is not paid by the due date, then the party owing such
amount shall pay to the other party, without being requested by such other
party, interest on the total outstanding amount at the rate equal to the U.S.
Prime Rate, as reported by the Wall Street Journal on the date that such payment
falls due, increased by three percent (3%), in United States Dollars and
adjusted on the first day of every subsequent calendar quarter.

 

11.12                     Interpretation:  The Parties will execute or have
executed a Supply Agreement at or about the same time as this License Agreement,
which has as its initial subject matter the same Products that are the subject
of this License Agreement.  It is the Parties’ intent and understanding that
there are no conflicts or contradictions between the two Agreements, as the
License Agreement is intended to control the licensing (including supply of
products for development), Development and Marketing of the Products, and the
Supply Agreement is intended to control the supply of commercial quantities of
Products.  In the event and to the extent any direct conflict or contradiction
between the two Agreements is identified, it is the Parties’ intent that the
terms of the License Agreement shall govern.

 

27

--------------------------------------------------------------------------------


 

IN WITNESSETH WHEREOF, the parties hereto have caused this instrument to be
executed by their duly authorized officers with effect as of the date first
above written.

 

 

PERMATEC TECHNOLOGIE, AG

 

 

 

 

 

/s/ Dr. Jacques Gonella

 

By:

Dr. Jacques Gonella

 

Its:

Executive Chairman

 

 

 

 

 

/s/ Dr. Philippe Dro

 

By:

Dr. Philippe Dro

 

Its:

President and COO

 

 

 

 

 

BIOSANTE PHARMACEUTICALS, INC.

 

 

 

 

 

/s/ Stephen M. Simes

 

By:

Stephen M. Simes

 

Its:

President and CEO

 

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PATENTS

 

A Novel Composition for transdermal administration of an Estrogen, A Progestin
or a mixture thereof (Combi Gel)

 

Ref.:                        PRE.001

 

 

 

Application

 

 

 

Patent

 

 

 

Expiration

 

Country

 

Date

 

Number

 

Date

 

Number

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Argentina

 

06.06.1997

 

P970102497

 

 

 

 

 

06.06.2017

 

Australia

 

05.06.1997

 

24729/97

 

 

 

 

 

05.06.2017

 

Canada

 

05.06.1997

 

2,207,144

 

 

 

 

 

05.06.2017

 

Europe

 

04.06.1997

 

97108989.1

 

 

 

 

 

04.06.2016

 

Italy

 

06.06.1996

 

MI96A001152

 

07.04.1998

 

1283102

 

06.06.2016

 

Japan

 

05.06.1997

 

9-185695

 

 

 

 

 

05.06.2017

 

Korea, Rep.

 

04.06.1997

 

97-236704

 

 

 

 

 

04.06.2017

 

New Zealand

 

05.06.1997

 

328021

 

19.03.1998

 

328021

 

05.06.2017

 

South Africa

 

05.06.1997

 

974981

 

25.03.1998

 

97/4981

 

05.06.2017

 

Taiwan

 

06.06.1997

 

86107807

 

 

 

 

 

 

 

U.S.A

 

05.06.1997

 

08/869.982

 

06.04.1999

 

5,891,462

 

05.06.2017

 

 

29

--------------------------------------------------------------------------------


 

Administration System for Estradiol (Estradiol Patch)

 

Ref.:                        GPH.001

 

 

 

Application

 

 

 

Patent

 

 

 

Expirat.

 

Country

 

Date

 

Number

 

Date

 

Number

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Australia

 

07.05.1993

 

38459/93

 

05.11.1996

 

670273

 

07.05.2013

 

Austria

 

07.05.1993

 

93810336.3

 

05.08.1998

 

0569338

 

07.05.2013

 

Belgium

 

07.05.1993

 

93810336.3

 

05.08.1998

 

0569338

 

07.05.2013

 

Denmark

 

07.05.1993

 

93810336.3

 

05.08.1999

 

0569338

 

07.05.2013

 

Europe

 

07.05.1993

 

93810336.3

 

05.08.1999

 

0569338

 

07.05.2013

 

Europe/It.

 

07.05.1993

 

93810336.3

 

05.08.1999

 

0569338

 

07.05.2013

 

France

 

07.05.1993

 

93810336.3

 

05.08.1999

 

0569338

 

07.05.2013

 

Germany

 

07.05.1993

 

93810336.3

 

05.08.1999

 

0569338

 

07.05.2013

 

Greece

 

07.05.1993

 

93810336.3

 

05.08.1999

 

0569338

 

07.05.2013

 

Ireland

 

07.05.1993

 

93810336.3

 

05.08.1999

 

0569338

 

07.05.2013

 

Japan

 

28.04.1993

 

102325/1993

 

30.07.1999

 

2960832

 

28.04.2013

 

Korea, Rep.

 

07.05.1993

 

93-7877

 

 

 

 

 

07.05.2013

 

Luxembourg

 

07.05.1993

 

93810336.3

 

05.08.1998

 

0569338

 

07.05.2013

 

Netherlands

 

07.05.1993

 

93810336.3

 

05.08.1998

 

0569338

 

07.05.2013

 

New Zealand

 

05.05.1993

 

247549

 

11.04.1996

 

247549

 

05.05.2013

 

Portugal

 

07.05.1993

 

93810336.3

 

05.08.1998

 

569338

 

07.05.2013

 

South Africa

 

06.05.1993

 

93/3180

 

31.08.1994

 

93/3180

 

06.05.2013

 

Spain

 

07.05.1993

 

93810336.3

 

05.08.1998

 

0569338

 

07.05.2013

 

Sweden

 

07.05.1993

 

93810336.3

 

05.08.1998

 

0569338

 

07.05.2013

 

Switzerland

 

07.05.1993

 

93810336.3

 

05.08.1998

 

0569338

 

07.05.2013

 

Taiwan

 

08.05.1993

 

82103602

 

27.11.1995

 

NI072551

 

07.05.2013

 

U.K.

 

07.05.1993

 

93810336.3

 

05.08.1998

 

569338

 

07.05.2013

 

Canada

 

07.05.1993

 

2,095,789

 

 

 

 

 

07.05.2013

 

U.S.A.

 

03.05.1993

 

08/058,517

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

Administration System for Estradiol    (followed)

 

Ref.:                        GPH.001/A und /CON1

 

 

 

Application

 

 

 

Patent

 

 

 

Expirat.

 

Country

 

Date

 

Number

 

Date

 

Number

 

Date

 

GPH.001/A

 

 

 

 

 

 

 

 

 

 

 

Switzerland

 

08.05.1992

 

1487/92

 

 

 

 

 

08.05.2012

 

 

 

 

 

 

 

 

 

 

 

 

 

GPH.001/CON 1

 

 

 

 

 

 

 

 

 

 

 

U.S.A.

 

19.12.1994

 

08/358,897

 

09.09.1997

 

5,665,377

 

09.09.2014

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PRODUCTS

 

[Portions of this section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  The confidential portions of this Exhibit that have been omitted are
marked with “XXXX.”  A copy of this Agreement with this section intact has been
filed separately with the Securities and Exchange Commission.]

 

Gel E2 (where estradiol is the sole active ingredient, and where the gel is
applied to the skin)

 

Gel Testosterone (where testosterone is the sole active ingredient and where the
gel is applied to the skin)

 

Patch E2 (where estradiol is the sole active ingredient and where the patch is
applied to the skin)

 

E2-NETA Combi Gel (where estradiol and norethindrone acetate are the two active
ingredients and where the gel is applied to the skin)

 

Option regarding XXXX Combi gel

 

XXXX Combi Gel (where XXXX and XXXX are the two active ingredients and where the
gel is applied to the skin)

 

32

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COUNTRY CLASSIFICATION

 

First Tier:                                             USA

 

Second Tier                                Canada; China

 

Third Tier:                                        All other countries of the
Territory

 

33

--------------------------------------------------------------------------------